DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
In claim 6, lines 1-2, “wherein the sling as attached to the body strap by an adjustable strap” should be “wherein the sling is attached to the body strap by an adjustable strap.”
In claim 7, lines 1-2, “wherein the sling as attached to the body strap by an adjustable strap” should be “wherein the sling is attached to the body strap by an adjustable strap.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-5, 7 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaylord (US Patent number 6,659,971).
Regarding claim 1, Gaylord discloses a surgical restraint 10 (abduction device 10) comprising: a body strap 42 (elongate waist strap 42) arranged and disposed to wrap over a 

    PNG
    media_image1.png
    737
    813
    media_image1.png
    Greyscale



a sling 30 (sling pouch 30) arranged and disposed to cradle an upper arm, an elbow and a forearm of an arm of the patient (see annotated Fig. 7 below);

    PNG
    media_image2.png
    670
    664
    media_image2.png
    Greyscale


 and a connecting strap 41 (Y-shaped shoulder strap unit 41; Fig. 4) including a first attachment site (see annotated Fig. 8 below; Y-shaped shoulder strap 41 includes a ring member 40 to which first divergent strap segment 53 is connected, the first strap segment 53 has a second end moveably connected to the waist strap 42; col, 7, lines 23-32) 

    PNG
    media_image3.png
    641
    554
    media_image3.png
    Greyscale




associated with a brace (portion of waist strap 42 at first attachment site, see annotated Fig. 8 above) and a second attachment site (see annotated Fig. 7 above) associated with the sling 30 (Y-shaped shoulder strap 41 includes a ring member to which a second divergent segment 54 is 
Regarding claim 2, Gaylord discloses the sling 30 (sling pouch 30) is attached to the body strap 42 (sling pouch 30 is attached to cushion 20 {an elongate fastener 38 is connected to the exterior of the back panel 32 [part of sling pouch 30]; the fastener is covered on both sides with male hook fasteners} and is used to connect the back panel to the anterior surface 23 of the cushion 20, col. 6, lines 32-46]; which cushion is attached to waist strap 42 [waist strap 42 is connected to the opposing lateral surface 23 of the cushion by a slide release buckle 47; col. 7, lines 4-6] and therefore the sling pouch 30 is attached to the body strap 42 via the cushion 20 [support]).
Regarding claim 3, Gaylord discloses the sling 30 is permanently attached to the body strap 42 (as described with regard to claim 2 the sling pouch 30 is attached to the waist strap 42 via the hook fastener connection of the sling pouch and the cushion 20, col. 6, lines 32-46; col. 7, lines 4-6; a hook connection may be considered permanent where the connection is not taken apart).
Regarding claim 4, Gaylord discloses that the sling 30 is adjustably attached to the body strap 42 (fastener 38 is connected to the exterior of the back panel 32 [part of sling pouch 30] and is used to connect the back panel to the anterior surface 23 of the cushion 20, col. 6, lines 32-46; as the sling pouch 30 (sling) is adjustably connected to the cushion 20 (support) it follows that the sling pouch (sling) is also adjustably connected to the body strap (waist strap 42) which is attached to the cushion 20 (support)).
Regarding claim 5, Gaylord discloses that the sling 30 is releasably attached to the body strap (fastener 38 is connected to the exterior of the back panel 32 (part of sling pouch 30) and is used to connect the back panel to the anterior surface 23 of the cushion 20, col. 6, lines 32-46; as the sling pouch 30 (sling) is releasably connected to the cushion 20 it follows that the sling pouch (sling) is also releasably connected to the body strap (waist strap 42) which is attached to the cushion 20 (support)).
Regarding claim 7, Gaylord discloses the sling 30  is attached to the body strap 42 by an adjustable strap 41 (Y-shaped shoulder strap 41 includes a ring member to which a second divergent segment 54 is connected; a removable fastener 62 is attached to the second divergent strap segment 54; the second strap segment 54 is connected to the sling pouch by threading the fastener 62 through two identical loop members 67, 68; col. 7, lines 22-49; it follows that as the second strap segment 54 [part of adjustable strap 41] is  threaded through the loop member that it can be threaded an adjustable amount).

Regarding claim 16, Gaylord discloses the connecting strap 41 (Y-shaped shoulder strap 41) is adjustably attached to the brace at the first attachment site (see annotated Fig. 8 above; Y-shaped shoulder strap 41 includes a ring member 40 to which first divergent strap segment 53 is connected, the first strap segment 53 has a second end moveably connected to the waist strap 42; col, 7, lines 23-32) associated with a brace (portion of waist strap 42) .
Regarding claim 17, Gaylord discloses the connecting strap 41 (Y-shaped shoulder strap 41)is releasably attached to the brace at the first attachment site (the second end 59 of first divergent strap 53 forms a slotted opening though which the waist strap 42 is threaded, col. 7, lines 22-32; as the waist strap is threaded through the slotted opening it follows that it can be removed from the slotted opening and is therefore releasably attached)
Regarding claim 18, Gaylord discloses that the connecting strap 41 is adjustably attached to the sling 30 at the second attachment site (Y-shaped shoulder strap 41 includes a ring member to which a second divergent segment 54 is connected; a removable fastener 62 is attached to the second divergent strap segment 54; the second strap segment 54 is connected to the sling pouch by threading the fastener 62 through two identical loop members 67, 68; col. 7, lines 22-49; it follows that as the second strap segment 54 is threaded through the loop member that it can be threaded an adjustable amount to be adjustably attached to the sling).
	Regarding claim 19, Gaylord discloses that the connecting strap 41 is releasably attached to the sling 30 at the second attachment site (Y-shaped shoulder strap 41 includes a ring 
	Regarding claim 20, Gaylor discloses the connecting strap 41 (Y-shaped shoulder strap 41 including first divergent segment 53) is arranged and disposed to exert a force toward the brace (portion of 42) on the sling 30 (shoulder strap 41 (connecting strap) is arranged and disposed as claimed with regard to claim 1 from which claim 20 depends and is capable of this intended use).
	Claim(s) 1, 2, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US Patent Publication Number 2011/0219546)
	Regarding claim 1, West discloses a surgical restraint 2 (operating table patient positioner 2) comprising: a body strap 6 (upper arm strap 6 including reduced width upper arm strap portion 72, [0123]) arranged and disposed to wrap over a torso of a patient 46 (Fig. 5) (torso is placed over body anchoring portion 4 [0125]; as seen in annotated Fig. 2 below, upper arm strap 6 [body strap] is on body anchoring portion 4, thus the patient torso is on the body strap which can considered to be disposed to wrap over the torso depending on orientation) 

    PNG
    media_image4.png
    732
    621
    media_image4.png
    Greyscale

and around a support 22, 26 [either one or both elements 22, 26 comprise the support](see annotated Fig. 4 below, reduced width upper arm strap portion 72 of upper arm strap 6 [body strap 6] is pulled through the gap between the patient  and his arm 66 and wrapped over the 

    PNG
    media_image5.png
    662
    726
    media_image5.png
    Greyscale

 disposed below the patient (Fig. 4 shows side rail 26 [part of support 22] and operating table 22 [support] disposed below the patient), restraining the patient against the support 22, 26  (Fig.4 shows patient arm is restrained against the operating table 22 [support]); a sling 4, 11  (backing 11 is attached to body anchoring portion 4 substantially at its outer periphery, [0120]) 
	Regarding claim 2, West discloses the invention as described above and further discloses the sling 4, 11 is attached to the body strap 6 (each of the upper arm straps 6 [body strap] extend outwardly from one side end 9 of the body anchoring portion 4 (anchoring portion 4 
Regarding claim 8, West discloses the invention as described above and further discloses the sling is directly attached to the body strap (each of the upper arm straps 6 [body strap] extend outwardly from one side end 9 of the body anchoring portion 4 (anchoring portion 4 and backing 11 make up sling), [0019], Fig. 2; also chest 10, support base 12, upper arm 6 and wrist straps 8 are fixedly attached (for example via stitching or adhesive) at attachment lines where the straps cross each other, [0120]); it follows that the body strap 6 is directly attached to the sling 4, 11 as the body strap 6 is in direct contact with the sling 4, 11 and is attached to the sling 4,11).
Regarding claim 9, West discloses the invention as described above and further discloses the sling 4, 11 is permanently attached to the body strap; (Fig. 5, a reduced width upper arm strap portion 72 (of arm strap 6) [body strap 6]  is pulled through the gap between the patient and his/her arm 66 and wrapped over the arm 66 and eventually pulled through a gap made between the operating table 22 and the side rail 26 to form a loop around the side rail 26 and secured using attaching means 14; hook and loop fastening portions are used, [0128]; it follows that where the body strap 6 is not separated from the sling 4,11 that the attachment is permanent).
Regarding claim 10, West discloses the invention as described above and further discloses that the sling 4, 11 is adjustably attached to the body strap 6 (Fig. 5, a reduced width upper arm strap portion 72 (of arm strap 6) [body strap 6]  is pulled through the gap between means 14; hook and loop fastening portions are used, [0128]; it follows that as the body strap 6 is adjusted via the attaching means that its position with regard to the sling (backing 11 and anchoring portion 4) is adjusting (see Fig. 5, as arm strap 6 [body strap] is pulled tighter or loosened its position with regard to part of the sling 11 is adjusting and is thus adjustably attached).
Regarding claim 11, West discloses the invention as described above and further discloses the sling 4, 11 is releasably attached to the body strap 6 (Fig. 5, a reduced width upper arm strap portion 72 (of arm strap 6) [body strap 6]  is pulled through the gap between the patient and his/her arm 66 and wrapped over the arm 66 and eventually pulled through a gap made between the operating table 22 and the side rail 26 to form a loop around the side rail 26 and secured using attaching means 14; hook and loop fastening portions are used, [0128]; it follows the body strap 6 can be released from the sling portion 11 by removing it from the hook and loop connection and thus the sling portion 11 is releasably attached to the body strap).  
	Regarding claim 12, West discloses the invention as described above and further discloses the support 22, 26 is a surgical bed (operating table 22) or a portion of the surgical bed 26, (Fig. 4), [0128]).
 	Regarding claim 13, West discloses the invention as described above and further discloses the portion 26 of the surgical bed 22 is a bed rail 26 (side rail 26 [bed rail] of operating table 22 [surgical bed] is a portion of the surgical bed (Fig. 4), [0128]).
.


	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaylord (US Patent number 6,659,971).
Regarding claim 6, Gaylord discloses the invention as described above and further discloses the sling as attached to the body strap by a hook fastener (an elongate fastener 38 is connected to the exterior of the back panel 32 (part of sling pouch 30); the fastener is covered on both sides with male hook fasteners) and is used to connect the back panel to the anterior surface 23 of the cushion 20, col. 6, lines 32-46) but is silent on the use of a loop fastener on the anterior surface of the cushion.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to include a loop material on the anterior surface 23 of the cushion 20, a known technique and as taught by Gaylord, for the purpose of connecting the male hook fastener of the sling (sling pouch 20) to the body strap (via the cushion 20) in order to provide an improved surgical restraint device using a known technique.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786